81259: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-01343: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81259


Short Caption:ROMANO VS. ROMANO (CHILD CUSTODY) C/W 81439Court:Supreme Court


Consolidated:81259*, 81439Related Case(s):81439


Lower Court Case(s):Clark Co. - Eighth Judicial District - D543114Classification:Civil Appeal - Family Law - Child Custody


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:06/11/2020 / Segel, M.SP Status:Completed


Oral Argument:10/04/2021 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:10/04/2021How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantAaron RomanoJennifer V. Abrams
							(The Abrams & Mayo Law Firm)
						Michelle A. Hauser
							(Former)
						
							(Dawson & Lordahl, PLLC)
						Rena G. Hughes
							(The Abrams & Mayo Law Firm)
						Dawn R. Throne
							(Former)
						
							(Throne & Hauser)
						


RespondentTracy RomanoEdward L. Kainen
							(Kainen Law Group)
						Andrew L. Kynaston
							(Kainen Law Group)
						Racheal H. Mastel
							(Kainen Law Group)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


02/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/01/2020Filing FeeFiling Fee due for Appeal. (SC)


06/01/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


06/01/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-20579




06/09/2020Filing FeeFiling Fee Paid. $250.00 from Throne & Hauser.  Check no. 5236. (SC)


06/09/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-21647




06/11/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: M. Nelson Segel. (SC)20-21846




06/26/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-23814




06/30/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for TBA. A conference call has been scheduled for July 28, 2020, to disuss a date and time for the settlement conference. (SC).20-24271




07/27/2020Settlement Program ReportFiled Amended ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 18, 2020, at 9:00 AM via Blue Jeans. Case Nos. 81259/81439. (SC)20-27197




09/18/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: October 12, 2020. (SC).20-34522




10/29/2020Settlement Program ReportFiled Interim Settlement Program Report. The settlement judge requests an extension of time up to and including December 15, 2020. (SC).20-39743




11/11/2020Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. Case Nos. 81259/81439. (SC)20-41235




11/17/2020Settlement Order/ProceduralFiled Order Consolidating Appeals and Reinstating Briefing Pursuant to NRAP 3E.  The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 40 days fast track statement and appendix. Respondent(s): 21 days from fast track statement to file fast track response.  Nos. 81259/81439.  (SC)20-41792




11/19/2020Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 04/21/20.    Court Reporter:   Transcript Video Services.  Nos. 81259/81439. (SC)20-42315




12/08/2020TranscriptFiled Notice from Transcriber/Transcript Video Services - Sherry Justice stating that the requested transcripts were delivered.  Dates of transcripts: 4/21/2020.  Nos. 81259/81439.  (SC)20-44617




12/28/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Fast Track Statement and Appendix due:  January 4, 2020.  Nos. 81259/81439.  (SC)20-46663




12/31/2020Fast Track BriefFiled Child Custody Fast Track Statement.  Nos. 81259/81439. (SC)20-47073




12/31/2020AppendixFiled Joint Appendix Volume 1.  Nos. 81259/81439.  (SC)20-47075




12/31/2020AppendixFiled Joint Appendix Volume 2.  Nos. 81259/81439.  (SC)20-47076




01/13/2021Notice/IncomingFiled Substitution of Attorneys (Michelle A. Hauser of the law office of Dawson & Lordahl PLLC, in the place and stead of Throne & Hauser as counsel for appellant). Nos. 81259/81439. (SC)21-01076




01/21/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Fast Track Response due:  January 28, 2021. Nos. 81259/81439.  (SC)21-01812




01/28/2021Fast Track BriefFiled Respondent's Fast Track Response.  Nos. 81259/81439.  (SC)21-02737




02/25/2021Case Status UpdateFast Track Briefing Completed/To Screening.  Nos. 81259/81439.  (SC)


03/16/2021Notice/IncomingFiled Substitution of Counsel for Appellant (Jennifer V. Abrams of the Abrams & Mayo Law Firm in the place and stead of Michelle Hauser of Dawson & Lordahl as counsel for Appellant).  Nos. 81259/81439. (SC)21-07576




05/10/2021Order/ProceduralFiled Order Directing Full Briefing and Inviting Amicus Curiae Participation. Having reviewed the fast track statement and response, we conclude that this appeal warrants full briefing. Appellant's supplemental opening brief due: 30 days. Respondent shall have 30 days from service of the supplemental opening brief to file and serve a supplemental answering brief. Appellant shall have 15 days from service of the supplemental answering brief to file and serve a supplemental reply brief. It appears that the participation of, and briefing by, amicus curiae may assist our resolution of the issues presented by this appeal. Thus, we request that the Family law Section of the State Bar of Nevada participate in this appeal as amicus curiae by filing a brief addressing the described issues. Amicus brief due: 7 days from the filing of the party's brief that the amicus curiae supports. Nos. 81259/81439. (SC)21-13286




06/08/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's supplemental brief due: June 23, 2021. (SC)21-16323




06/23/2021BriefFiled Appellant's Supplemental Opening Brief. Nos. 81259/81439. (SC)21-18158




07/22/2021BriefFiled Respondent's Supplemental Brief.  Nos. 81259/81439.  (REJECTED PER NOTICE ISSUED 7/22/2021).  (SC)


07/22/2021Notice/OutgoingIssued Notice of Rejection of Respondent's Deficient Supplemental Answering Brief. Corrected brief due: 5 days.  (SC)21-21260




07/23/2021BriefFiled Respondent's Supplemental Response. Nos. 81259/81439. (SC)21-21322




07/26/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Supplemental Reply Brief due:  August 23, 2021.  Nos. 81259/81439.  (SC)21-21541




08/23/2021BriefFiled Appellant's Supplemental Reply Brief.  Nos. 81259/81439.  (SC)21-24612




08/24/2021Case Status UpdateBriefing Completed. Nos. 81259/81439. (SC)


08/30/2021Order/ProceduralFiled Order Scheduling Oral Argument.  This matter is scheduled for oral argument on October 4, 2021, at 3:00 p.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued.  fn1[At this time, oral argument will be held in person.  However, should the CDC guidelines and/or circumstances in Las Vegas change, oral argument will be held by videoconference.  If oral argument is videoconferenced, the parties will be notified no later than September 28, 2021, and provided BlueJeans videoconferencing information.]  Nos. 81259/81439.  (SC)21-25162




09/20/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-27170




09/21/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on October 4, 2021, at 3:00 p.m.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. Nos. 81259/81439. (SC)21-27203




09/23/2021Notice/IncomingFiled Notice Identifying Attorney for Oral Argument.  Nos. 81259/81439. (SC)21-27544




09/24/2021Notice/IncomingFiled Appellant's Notice Regarding Oral Argument.  Nos. 81259/81439. (SC)21-27649




10/04/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 81259. (SC)


01/13/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cadish, J. Majority: Parraguirre/Hardesty/Stiglich/Cadish/Silver/Pickering/Herndon. 138 Nev. Adv. Opn. No. 1. En Banc. No. 81259/81439 (SC).22-01343





Combined Case View